Citation Nr: 1242114	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1961 to March 1963.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's service-connection claims for a low back disability and a right leg disability.  The Veteran disagreed with these determinations, and perfected an appeal as to both issues.  

The Board remanded the Veteran's appeal in June 2011 for additional evidentiary development.  Such was achieved, and the RO readjudicated the Veteran's claims in a May 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a relationship exists between the Veteran's current low back disability and his period of active duty service.

2.  The evidence of record does not demonstrate that a relationship exists between the Veteran's current right leg disability and his period of active duty service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002);            38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A right leg disability was not incurred in active duty military service.                38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A right leg disability was not caused or aggravated by a service-connected low back disability.  38 C.F.R. §3.310 (2012).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction above, the Board remanded the Veteran's appeal in June 2011 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to assess the current nature and etiology of his claimed low back and right leg disabilities.  After reviewing the VA examination report, the AOJ was then to readjudicate the Veteran's claims.

The Veteran appeared for a VA joints examination in July 2011, and the corresponding examination report has been associated with the Veteran's claims folder.  Upon review of this report, the RO readjudicated the Veteran's claims in a May 2012 SSOC.

Thus, the Board finds compliance with the Board's June 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his service-connection claims in letters dated in April and May 2009, to include notice of the evidentiary requirements to substantiate a service-connection claim on both a direct and secondary basis.  Subsequently, in September 2009, the RO adjudicated both of the Veteran's claims in the first instance, and the Veteran filed a timely appeal as to the RO's determinations.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to both his low back and right leg service-connection claims.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his and his ex-wife's lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records, that are available and could be obtained to substantiate his claims.  

With respect to the VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's service-connection claims.  The Veteran was provided with a VA joints examination in July 2011.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other probative evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2012).  He has retained the services of a representative, and declined an opportunity to testify at a personal hearing.  

For the sake of economy, the Board will address the issues on appeal in a common discussion below.

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In essence, the Veteran claims that he has a current low back and right leg disability that had their onset in, or are otherwise related to injuries sustained during his period of active duty service from 1961 to 1963.  In particular, the Veteran asserts that he was kicked in the lower back while on a run during boot camp, and that he also fell approximately 25 feet from a telephone pole during an in-service training exercise.  He contends that he has experienced low back pain and right leg radiating pain continuously since these injuries to the present day.  In the alternative, the Veteran has also claimed that his right leg disability has been caused or aggravated by his low back disability.  The Board will address each theory of entitlement below.

A. Direct service connection

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), it is undisputed that the Veteran has a current low back and right leg disability.  Indeed, the July 2011 VA examiner specifically diagnosed the veteran with "[d]egenerative joint disease of the lumbar spine with intermittent nerve root irritation to the right" upon review of the Veteran's x-rays and after conducting a physical examination.  Accordingly, current low back and right leg disabilities are demonstrated by the record.  Element (1) is therefore satisfied as to both issues.

With respect to crucial element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment records include no complaints of, treatment for, or diagnoses of any low back or right leg disabilities.  The Veteran's examination upon separation pertinently included a "normal" clinical evaluation of his spine, lower extremities, and neurological systems.  See the Veteran's March 8, 1963 Report of Medical Examination.  No evidence of record demonstrates that degenerative arthritis of the lumbar spine, as shown on x-ray, had its onset within the Veteran's first post-service year.  As such, service connection for degenerative joint disease of the lumbar spine may not be presumed under the provision of 38 C.F.R. § 3.307 and 3.309(a).  

Concerning in-service injury, as noted above, the Veteran asserts that he injured his low back, and in turn his right leg, during service when another soldier kicked him in the low back during boot camp, and again after falling approximately 25 feet from a telephone pole during a training exercise.  He admits he did not seek in-service medical treatment following these injuries.  See the July 2011 VA examiner's report, page 1.  

The Veteran is certainly competent to attest to his own observable symptoms and in-service experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"]. 

The Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran has competently described two in-service injuries to his low back that are not documented in his service treatment records.  Crucially however, because the Veteran has inconsistently reported to post-service physicians that he had endured no injury to his back prior to 1975 [over a decade after his separation from service in 1963], the Board finds that the Veteran's current contention that he injured his back, and in turn his right leg, from being kicked by another soldier in service, or from a 25 foot in-service fall to be not credible.

In January 1983, one of the Veteran's physicians, Dr. H.H.J., drafted a treatment report indicating that the Veteran was diagnosed with degenerative disc disease of the lumbar spine in 1975, and that the Veteran had "no known accident or injury" at the time, with the exception of one injury endured after tripping on a curb carrying heavy objects, resulting in severe low back pain.  See the January 31, 1983 letter from Dr. H.H.J.  The Veteran subsequently completed a pain survey in April 1988, and in response to a request for information of prior illnesses, conditions, or accidents, the Veteran included no mention of any in-service back injury or injuries, but instead specified that he had pain from lifting in 1975, and that he tripped and fell to the ground carrying a heavy object in 1976.  The Veteran also stated on this survey that he had severe pain in the right leg from 1986 to the present.  See the Veteran's April 22, 1988 survey, page 6.  When specifically asked about his prior military service on this survey, the Veteran responded that he served 18 months in the U.S. Marine Corps, had some heavy lifting jobs prior to 1977, and felt severe low back pain in a fall to the ground in 1976.  Id., page 9.  Finally, in a September 1989 treatment report, the Veteran indicated that he started to experience low back pain 25 years prior [i.e., 1964], but tripped and fell about 12 years prior [i.e., 1977] and had "an increased episode of low back pain."  See the September 13, 1989 letter from Dr. D.A.R. 

It is clear from these prior treatment records that when asked by physicians about the origins of his back and leg pain at times prior to his initiation of this compensation claim, the Veteran has regularly referenced an injury sustained in the mid-1970s, and has not alluded to any prior in-service injury to this back.  Although the Board in no way doubts that the Veteran's back pain had its onset shortly after his separation from service in the 1960s [as will be discussed in greater detail below] the Board finds the Veteran's current assertions that he injured his low back, and in turn his right leg, during service not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

With respect to element (3), nexus or relationship, there is only one medical opinion of record addressing the etiology of the Veteran's current low back and right leg disabilities.  After review of the entire record, and upon examination of the Veteran, the July 2011 VA examiner determined that it was "less likely as not" that the Veteran's current lumbar spine disability and/or  his right leg condition were secondary to service in the military.  By way of rationale, the VA examiner referenced the January 1983 report of Dr. H.H.J., discussed above, who indicated that the Veteran was diagnosed with disc disease in 1975, but had no known accident or injury.  The VA examiner also highlighted other treatment reports of record that include the Veteran's own report of back pain onset in the years after his separation from service.  See the July 2011 VA examiner's report, pages 3 and 4.  

No medical opinion of record is contrary to the findings of the July 2011 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A.      § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].   

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Indeed, the Veteran has asserted at times during the appeal period that he has experienced back pain and right leg pain since his service period to the present day.  

As explained above, the Veteran is competent to state his own observations of ongoing back and leg pain since service.  The Board however does not find the Veteran's assertions of continuity credible in light of statements to the contrary he has made to treating physicians in the long period between his separation from service in March 1963 and the time he filed his service-connection claims in March 2009.  Indeed, the Veteran specified in his April 1988 pain survey that "his back problem was first mildly noted about 1967 and at that time [he] received some muscle relaxers and pain medication from a doctor."  See the Veteran's April 22, 1988 survey, page 9.  He explained that he had heavy lifting jobs prior to 1977, with severe pain in the back following his fall to the ground in 1976.  See id.  As noted above, the Veteran also reported onset of severe pain with the right leg from 1986 to the present.  See id., page 6.  In July 1989, the Veteran indicated that he has had a lower back problem "beginning approx. 21 years ago [1968] . . . .".   See the Veteran's July 2009 Pain Questionnaire.  In September 1989, he noted low back pain with onset 25 years prior [1964], and in January 1992 he reported low back pain for the past 25 years [1967].  See the September 13, 1989 letter from Dr. D.A.R.; see also the January 7, 1992 report of Dr. N.  The Veteran has also submitted a lay statement from his ex-wife, who recalled in November 2009 that the Veteran twisted up with back pain before they were married in 1966, and had trouble getting out of bed due to his back.  The Veteran specified that he and his ex-wife started dating in the fall of 1965.  See the Veteran's November 2009 handwritten statement. 

The histories the Veteran has reported to medical professionals for treatment purposes years ago [indicating onset of pain symptomatology in the years following service, and not during service] are far more consistent with each other than they are with his current reports of history to VA [indicating onset of pain symptomatology during service] in connection with his claim for monetary benefits.  The Board finds no reason to doubt that the Veteran's back pain originated shortly after his separation from service, as he has reported to his doctors prior to filing his claim, and as his ex-wife reports.  Although the Veteran has received treatment for his low back and leg for almost 40 years, it appears that the Veteran only made a point to discuss in-service onset of back and leg pain with the July 2011 VA examiner.  In light of the Veteran's inconsistent reports of medical history and potential bias, the Board finds the Veteran's competent assertions of continuity of low back and right leg pain symptoms from service to the present day not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).
Accordingly, elements (2) and (3), in-service disease or injury and nexus or relationship respectively, have not been satisfied as to both issues, and the Veteran's direct service-connection claims fail on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 

B. Secondary service-connection

As discussed above, the Veteran has alternatively claimed that his current right leg disability was caused or aggravated by his low back disability.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.

In this case, although it is clear that the Veteran has a current right leg disability associated with his low back disability-namely, degenerative joint disease of the lumbar spine with intermittent nerve root irritation to the right-the Board has denied the Veteran's service-connection claim for a low back disability.  As such, element (2) of Wallin remains unsatisfied, and the Veteran's claim of entitlement to service connection for a right leg disability as secondary to his low back disability fails on this basis alone.


ORDER

Service connection for a low back disability is denied.

Service connection for a right leg disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


